             Case 2:17-cv-01115-RSM Document 108 Filed 12/17/18 Page 1 of 3




 1                                                                 THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9
     SENIOR HOUSING ASSISTANCE GROUP,                       No. 2:17-cv-01115-RSM
10
                             Plaintiff/Counter-             [PROPOSED] ORDER DENYING
11                           Defendant,                     DEFENDANTS AND COUNTER-
                                                            PLAINTIFFS’ MOTION FOR
12       v.                                                 SUMMARY JUDGMENT
     AMTAX HOLDINGS 260, LLC, et al.
13
                             Defendants/Counter-
14                           Plaintiffs.
15
     AMTAX HOLDINGS 260, LLC, et al.,
16
                             Third-Party Plaintiffs,
17
             v.
18
     SENIOR HOUSING ASSISTANCE
19   CORPORATION, et al.

20                           Third-Party Defendants.

21
            THIS MATTER comes before the Court on Defendants and Counter-Plaintiffs’ Motion for
22
     Summary Judgment (Dkt. 89) (the “Motion”). The Court has reviewed the record, including the
23
     Motion; the Declaration of Eric Pettit in support (Dkt. 90); the Declaration of Ryan Trane in
24
     support (Dkt. 91); Senior Housing Assistance Group’s and Senior Housing Assistance
25
     Corporation’s Response to AMTAX Holdings 260, LLC’s Motion For Summary Judgment; the
26

                                                                   HILLIS CLARK MARTIN & PETERSON            P.S.
     Order Denying Defendants and Counter-Plaintiffs’ Motion for   999 Third Avenue, Suite 4600
     Summary Judgment (2:17-cv-01115-RSM) - 1                      Seattle, Washington 98104
                                                                   Tel: (206) 623-1745 Fax: (206) 623-7789
              Case 2:17-cv-01115-RSM Document 108 Filed 12/17/18 Page 2 of 3




 1   Declaration of Jake Ewart in Support of Senior Housing Assistance Group’s and Senior Housing
 2   Assistance Corporation’s Response to AMTAX Holdings 260, LLC’s Motion For Summary
 3   Judgment; the Declaration of Jay Woolford in Support of Senior Housing Assistance Group’s
 4   and Senior Housing Assistance Corporation’s Response to AMTAX Holdings 260, LLC’s
 5   Motion For Summary Judgment; the Response of LLC General Partners to AMTAX Motion for
 6   Summary Judgment; the Second Declaration of Bryan Park in support; the reply and all
 7   supporting papers; any other dispositive motions, and their supporting papers, filed by the
 8   parties; any responses and replies to any other dispositive motions filed by the parties, and their
 9   supporting papers; and the other papers and pleadings on file in this action.
10          Having reviewed the record and being fully advised, the Court hereby ORDERS that
11   Defendants and Counter-Plaintiffs’ Motion for Summary Judgment (Dkt. 89) is DENIED.
12          DONE this ______ day of ______________________, 2018.

13                                                    ______________________________________
                                                      Honorable Ricardo S. Martinez
14
                                                      UNITED STATES DISTRICT COURT JUDGE
15   Presented by:
16    HILLIS CLARK MARTIN & PETERSON P.S.
17    By s/Jake Ewart
           Laurie Lootens Chyz, WSBA #14297
18         Jake Ewart, WSBA #38655
           Jessica C. Kerr, WSBA #49866
19         999 Third Avenue, Suite 4600
           Seattle, WA 98104
20         Tel: (206) 623-1745; Fax: (206) 623-7789
           E-mail: laurie.chyz@hcmp.com
21         jake.ewart@hcmp.com
           jessica.kerr@hcmp.com
      Attorneys for Senior Housing Assistance Group and
22    Senior Housing Assistance Corporation
23

24

25

26

                                                                   HILLIS CLARK MARTIN & PETERSON            P.S.
     Order Denying Defendants and Counter-Plaintiffs’ Motion for   999 Third Avenue, Suite 4600
     Summary Judgment (2:17-cv-01115-RSM) - 2                      Seattle, Washington 98104
                                                                   Tel: (206) 623-1745 Fax: (206) 623-7789
              Case 2:17-cv-01115-RSM Document 108 Filed 12/17/18 Page 3 of 3




 1
                                          CERTIFICATE OF SERVICE
 2
              I hereby certify that on the 14th day of December, 2018, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF system which will send notification
 4
     to all counsel of record.
 5
 6            DATED this 14th day of December, 2018, at Seattle, Washington.
 7
                                                       By___s/ Jake Ewart___________
 8                                                        Jake Ewart, WSBA #38655
                                                          Hillis Clark Martin & Peterson P.S.
 9                                                        999 Third Avenue, Suite 4600
                                                          Seattle, Washington 98104
10                                                        Telephone: (206) 623-1745
11                                                        Facsimile: (206) 623-7789
                                                          Email: jake.ewart@hcmp.com
12   ND: 21822.003 4830-4205-4786v1


13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                    HILLIS CLARK MARTIN & PETERSON            P.S.
      Order Denying Defendants and Counter-Plaintiffs’ Motion for   999 Third Avenue, Suite 4600
      Summary Judgment (2:17-cv-01115-RSM) - 3                      Seattle, Washington 98104
                                                                    Tel: (206) 623-1745 Fax: (206) 623-7789
